Name: Commission Regulation (EEC) No 947/81 of 7 April 1981 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 96/24 Official Journal of the European Communities 8 . 4 . 81 COMMISSION REGULATION (EEC) No 947/81 of 7 April 1981 altering the import levies on products processed from cereals and rice  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 % , a rate of exchange based on their effective parity ,  for other currencies , an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies in relation to the Community currencies referred to in the previous indent ; Whereas these exchange rates being those recorded on 6 April 1981 ; Whereas the levy on the basic product as last fixed differs from the average levy by more than 3-02 ECU per tonne of basic product ; whereas , pursuant to Article 1 of Regulation (EEC) No 1 579/74 ( s ), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by the Act of Accession of Greece ( :), and in particular Article 14 (4) thereof , Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice ( ;), as last amended by the Act of Accession of Greece , and in particular Article 12 (4) ^ thereof , Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (4), as last amended by Regulation ( EEC) No 2543 /73 ( s), and in particular Article 3 thereof, Having regard to the advice of the Monetary Committee , Whereas the import levies on products processed from cereals and rice were fixed by Regulation ( EEC) No 777/81 (6), as last amended by Regulation (EEC) No 935/ 81 0 ; Whereas, if the levy system is to operate normally , levies should be calculated on the following basis : HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 (M ), as last amended by Regulation (EEC) No 2245 /78 ('"), as fixed in the Annex to amended Regula ­ tion (EEC) No 777/ 81 are hereby altered to the amounts set out in the Annex hereto . Artie c 2 This Regulation shall enter into force on 8 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 April 1981 . For the Commission Poul DALSAGER Atcmbcr of the Commission O OJ No L 281 , 1 . 1 1 . 1975 , p . 1 . ( 2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (') OJ No L 166 , 25 . 6 . 1976 , p . 1 . ( 4 ) OJ No 106 , 30 . 10 . 1962 . p . 2553 / 62 . O OJ No L 263 , 19 . 9 . 1973 , p . 1 . (*) OJ No L 81 , 27 . 3 . 1981 , p . 14 . o OI No L 95 . 4 . 1981 , p . 18 . O O ) No L 168 , 25 . 6 . 1974, p . 7 . n 0'[ No L 281 , I. II . 197?, p . 65 . ("') Ã  ] No L 273 , 29 . 9 . 1978 , p . 1 . 8 . 4 . 81 Official Journal of the European Communities No L 96/25 ANNEX to the Commission Regulation of 7 April 1981 altering the import levies on products processed from cereals and rice CCT heading No Levies in ECU/tonne Third countries (other than ACP or OCT) ACP or OCT 11.01 D (2 ) 43-35 37-31 1 1.02 A IV (2 ) 43-35 37-31 1 1.02 B I a) 2 aa) 24-16 21-14 1 1.02 B I a) 2 bb) (2 ) 40-33 37-31 1 1 .02 B I b) 2 (2 ) 40-33 37-31 1 1.02 C IV (2 ) 3619 33-17 1 1.02 D IV (2 ) 24-16 21-14 1 1.02 E I a) 2 (2 ) 24-16 21-14 1 1.02 E I b) 2 ( 2 ) 47-50 41-46 1 1.02 F IV ( 2 ) 43-35 37-31 ( 2 ) For the purpose of distinguishing between products falling within heading Nos 11.01 and 11.02 and those falling within subheading 23.02 A, products falling within heading Nos 1 1.01 and 1 1.02 shall be those meeting the following specifications :  a starch content (determined by the modified Ewers polarimetric method), referred to dry matter, exceeding 45 % by weight,  an ash content, by weight, referred to dry matter (after deduction of any added minerals), not exceeding 1 -6 % for rice , 2-5 % for wheat, 3 % for barley, 4 % for buckwheat , .5 % for oats and 2 % for other cereals . Germ of cereals , whole , rolled , flaked or ground, falls in all cases within heading No 11.02 .